Judgment, Supreme Court, Bronx County (George Covington, J.), rendered May 12, 1992, convicting defendant, upon his plea of guilty of two counts of attempted robbery in the second degree, and sentencing him, as a second felony offender, to consecutive terms of 2 Vi to 5 years, unanimously affirmed.
Defendant’s motion to withdraw his guilty plea was properly denied, there being no showing that his decision to plead *41guilty was based on a misapprehension of fact (see, People v Reinoso, 188 AD2d 280, lv denied 81 NY2d 793), or was otherwise not knowing and voluntary (see, People v Frederick, 45 NY2d 520). Defendant’s claim that the court erred in not informing him of his right under CPL 380.50 to speak at sentencing is not preserved, such omission never having been brought to the court’s attention (see, People v Green, 54 NY2d 878). We decline to reach it in the interest of justice. If we were to reach the issue, we would find that there was substantial compliance with the statute (see, People v McClain, 35 NY2d 483, 491, cert denied sub nom. Taylor v New York, 423 US 852). Concur—Rosenberger, J. P., Ellerin, Ross and Asch, JJ.